Citation Nr: 0508980	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-17 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
sunstroke.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to March 1956.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from September 2001 
(sunstroke residuals) and September 2002 (hearing loss) 
rating decisions by the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence (accepted by the RO in lieu of a 
substantive appeal) received in August 2004, the veteran 
indicated, in part, that "if necessary". . . "a hearing 
was in order."  By letter in August 2004, the RO sought to 
clarify the apparent hearing request.  In response he 
indicated that he wanted a Travel Board hearing.  The case 
was then forwarded to the Board without any follow-up to the 
hearing request documented in the record.  The veteran is 
entitled to a hearing on the matters on appeal.  38 C.F.R. 
§ 20.700.  He has not withdrawn his hearing request.

Because Travel Board/videoconference hearings are scheduled 
by the RO, the case is REMANDED to the RO for the following:

The appellant should be scheduled for a 
Travel Board hearing at the RO.  He 
should also be offered (in the 
alternative -if he prefers) the 
opportunity for a videoconference hearing 
before a Veterans Law Judge.  .  

The case should then be processed in accordance with 
established appellate procedures.  The veteran need take no 
action until he is notified.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


